In an action to recover damages, inter alia, *375for fraud, the plaintiff appeals from an order of the Supreme Court, Westchester County (Sullivan, J.), entered April 8, 1985, which granted the defendants’ motions to dismiss the complaint pursuant to CPLR 3211 (a) (5) and,(7).
Order affirmed, with costs.
Special Term properly dismissed the complaint against the defendants (see, Curiano v Suozzi, 63 NY2d 113; Drago v Buonagurio, 46 NY2d 778). Thompson, J. P., Rubin, Lawrence and Kunzeman, JJ., concur.